ON REHEARING.
ANDERSON, C. J.
The court, that is, the majority, are-in no wise at issue with the contention of counsel for the appellant, or the minority views as expressed in the opinion of Justice-Thomas, as to the rule and method of statutory construction, but. the chief point of difference is, not as to the rule to be followed in construing the statute in question, but the construction to be-given same under the rule as set forth in said minority opinion. The minority seem to proceed upon the theory that the recall feature of Acts 1911, p. 845, § 14, operates upon the term and cuts down a fixed term of three years, as fixed by sections 4 and. 10, to an indefinite or unfixed term, but not to exceed three years. If this construction could be given the act, we are willing to concede the soundness of the conclusion of the minority. The majority, however, think that the recall, as provided by section 14 of the act, relates only to the incumbent and not the term, and. that the statute is so plain in this respect that there is nothing to-interpret, and, this being so, the case of Nolen v. Moore, 118 Ala. 154, 24 South. 251, is in point and we are unable to distinguish, in principle that case from the one at bar and must confess an inability to appreciate the attempted distinction in the minority-opinion. Sections 4 and 10 of the Act of 1911 expressly fixed the-term of commissioner at three years. Section 14 provides for a recall and the election of a successor and if it stopped at this, and provided for a new term for the successor or an indefinite term, or terminated in any way the term previously fixed upon the; *60recall of the incumbent, then it might be possible to construe the act as is done by the minority; but section 14 goes further and ■expressly preserves the term of three years as fixed by the previous sections, by providing that the successor, to the incumbent, who may be recalled, shall hold for the unexpired term unless sooner recalled. In other words, the act plainly, clearly, and without ambiguity (there being nothing for interpretation), provides for a fixed term of three years, regardless of the number of recalls, and, this being the case, the recall provided operates only upon the individual and not the term; and, as long as the term is preserved as it existed when the incumbent took the office, he cannot be removed therefrom except in the manner prscribed by section 175 of the Constitution, and as was so held in the Nolen Case, supra.
The act in question was a plain and palpable legislative invasion of our organic law, in so far as it provides for the removal •of the incumbent by a recall, which was the will of the people as solemnly expressed in their Constitution of 1901, and it is the imperative duty of the court to guard and protect these Constitutional rights from the legislative invasion and to condemn the same whenever plainly and palpably repugnant to our organic law.
The application for rehearing must be overruled.
McClellan, Mayfield, and Somerville, JJ., concur.